Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9, 14-20, and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to Support for the claimed aligners being made of the same material, each having a movement stimulus, wherein the movement stimulus is different thicknesses between several appliances, but two appliances having the same thickness within the series is not found in the originally filed specification.  Support for varying the thickness and increasing the thickness with respect to a previous aligner is found in the specification, however, the applicant does not provide support for the material being the same between those appliances and further including two appliances of the same material and thickness.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 14, 16-20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (2006/0008760), as evidenced by Phan (5,975,893) incorporated by reference, in view of Lowe (10,111,729) in view of Fisher (2009/0081604).
Phan teaches a method for orthodontic treatment comprising, as incorporated by reference (see par. 4 of ‘760, such that patent 5,978,893 which has been incorporated 
Lowe teaches a method for orthodontic treatment comprising the user applying at least one of the plurality of aligners to the tooth for less than twenty two hours per day during a treatment duration (col. 6, ll. 58-67, it excludes the traditional 22/7 usage, 
Fisher teaches a method for orthodontic treatment comprising receiving from a user, impressions created by the user using an impression kit (par. 35, 38, upper and lower impressions), generating a treatment plan using images created from the impressions received from the user (pars. 48-50) , the treatment plan including 3D images of teeth of the user incrementally moving at each step of the treatment plan (pars. 51, 53-54), 3D printing physical models of the teeth of the user based on the 3D images of the teeth included in the treatment plan (pars. 51, 53-54) manufacturing a plurality of aligners by thermoforming aligner material to the physical models (pars. 15, 53-54) and providing the plurality of aligners to the user in a single shipment (pars. 61, 70). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the step of receiving an impression as 
Phan teaches the invention as substantially claimed and discussed above, however, does not specifically teach the stimulating cellular activity in blood around the tooth making the tooth more susceptible to movement, vibration device is configured to vibrate the tooth for up to twenty minutes, the vibration device provides a vibrational frequently of approximately thirty Hertz to the tooth and a vibrational force of approximately 0.25 Newtons to the tooth.
Lowe further teaches the method for orthodontic treatment with respect to claim 2, wherein applying the vibrational frequency and force stimulate cellular activity in blood around the tooth making the tooth more susceptible to movement (see claims 4 below teaching the claimed vibration and detailed response below in response to arguments regarding the prior art teaching the inherent result), with respect to claim 3, the vibration device is configured to vibrate the tooth for up to twenty minutes (col. 8, ll. 59-68, it further noted it is only “configured” to and does not actually claim the method of applying the vibration for the claimed time) and with respect to claim 4, the vibration device provides a vibrational frequently of approximately thirty Hertz to the tooth and a vibrational force of approximately 0.25 Newtons to the tooth (col. 8, l. 67, col. 9, ll. 1-2). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify Phan with the wearing time and forces of vibration device as taught by Lowe in order to allow for reduced wear time of the aligners with reduced overall treatment time.   
With respect to claim 9, Phan teaches as incorporated by reference, receiving 3D images of a tooth of a user, the 3D images created based on impressions of the users teeth, generating a treatment plan for the user based on the images, the treatment plan including 3D images of teeth of the user incrementally moving at each step of the treatment plan, the treatment plan specifically application of a plurality of aligners to the tooth (see above detailed rejection with respect to claim 1 regarding the limitations being taught by incorporation of reference of 5,975,893), the treatment plan specifying application of a plurality of aligners including a first aligner, a second aligner, and a third aligner, manufacturing the plurality of aligners based on the treatment plan, each aligner of the plurality of aligners including a movement stimulus configured to move the tooth of the user, wherein the first aligner includes a first movement stimulus, the second aligner includes a second movement stimulus and the third aligner includes a third movement stimulus, the first movement stimulus being different form at least one of the second movement stimulus and the third movement stimulus, wherein the first movement stimulus comprises a first thickness of a material of the first aligner, the second movement stimulus comprises a second thickness of a material of the second aligner, and the third movement stimulus compress the second thickness of a material of the third aligner (see above detailed explanation with respect to claim 1 regarding the aligners having the same or different thicknesses with respect to each other) and providing the plurality of aligners to the user (par. 58 regarding the manufacturing of the aligners on the mold of the patient, see abstract and pars. 18, 41 regarding the treatment plan, see above regarding 5,975,893, which is incorporated by reference teaching providing all the aligners to the user). It is noted that Phan teaches the same 
Lowe teaches method for orthodontic treatment comprising the user applying at least one of the plurality of aligners to the tooth for less than twenty two hours per day during a treatment duration (col. 6, ll. 58-67, it excludes the traditional 22/7 usage, therefore, Lowe teaches less than 22 hours) and providing a vibration device to the user, the vibration device configured to vibrate the tooth when the aligner is applied to the tooth to provide a vibrational force to the tooth, the vibrational force simulating cellular activity in blood around the tooth (col. 6, ll. 46-51, col. 8, ll. 39-67, col. 9, ll. 1-2, see claims 4 above teaching the claimed vibration and detailed response below in response to arguments regarding the prior art teaching the inherent result) so that the 
Fisher teaches a method for orthodontic treatment comprising receiving from a user, impressions created by the user using an impression kit (par. 35, 38, upper and lower impressions), generating a treatment plan using images created from the impressions received from the user (pars. 48-50) , the treatment plan including 3D images of teeth of the user incrementally moving at each step of the treatment plan (pars. 51, 53-54), 3D printing physical models of the teeth of the user based on the 3D images of the teeth included in the treatment plan (pars. 51, 53-54) manufacturing a plurality of aligners by thermoforming aligner material to the physical models (pars. 15, 53-54) and providing the plurality of aligners to the user in a single shipment (pars. 61, 70). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the step of receiving an impression as taught by Phan/Lowe with receiving the impression from the user as taught by Fisher in order to allow the user to complete treatment from the comforts of their own homes.  
Phan teaches the invention as substantially claimed and discussed above, however, does not specifically teach the vibration device provides the vibrational force 
Lowe further teaches the method for orthodontic treatment with respect to claim 13, the vibration device provides the vibrational force when the at least one of the plurality of aligners is applied to the tooth (col. 6, ll. 46-51, col. 8, ll. 39-67, col. 9, ll. 1-2 and claim 16, wherein applying the vibrational frequency and force stimulate cellular activity in blood around the tooth making the tooth more susceptible to movement (see claims 4 above teaching the claimed vibration and detailed response below in response to arguments regarding the prior art teaching the inherent result). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify Phan with vibration device used in combination with the aligner as taught by Lowe in order to allow for reduced wear time of the aligners with reduced overall treatment time.   
Phan further teaches with respect to claim 14, the plurality of aligners further comprising a fourth aligner having a fourth movement stimulus, the fourth movement stimulus being the same as the third movement stimulus (see par. 54, explanation above with respect to claim 1).
With respect to claim 17, Phan teaches an aligner system comprising a plurality of aligners configured to move a tooth of a user, a first aligner 302 of the plurality of aligners including a first thickness of a material, a second aligner 303 of the plurality of aligners including a second thickness of the material and a third aligner 304 of the plurality of aligners including a third thickness of the material, and wherein the first aligner imparts a first movement stimulus to the tooth via the first thickness, the second 
Lowe teaches an aligner system comprising at least one alinger, the user applies at least one of the plurality of aligners to the tooth for less than twenty two hours per day during a treatment duration (col. 6, ll. 58-67, it excludes the traditional 22/7 usage, therefore, Lowe teaches less than 22 hours) and providing a vibration device to the user, the vibration device configured to vibrate the tooth when the aligner is applied to the tooth (col. 6, ll. 46-51, col. 8, ll. 39-67, col. 9, ll. 1-2) and is configured to stimulate cellular activity in blood around the tooth, thereby making the tooth more susceptible to movement than if not vibrated (col. 4, ll. 44-67, see claims 23-24 below teaching the claimed vibration and detailed response below in response to arguments regarding the prior art teaching the inherent result). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the system of Phan with the wearing time and vibration device as taught by Lowe in order to allow for reduced wear time of the aligners with reduced overall treatment time. Phan/Lowe teaches the invention as substantially claimed and discussed above, however, does not specifically teach the 3D images are created based on the impressions that were created by the user using a dental impression kit and the aligners are provided to the user in a single shipment.   
Fisher teaches a method for orthodontic treatment comprising receiving from a user, impressions created by the user using an impression kit (par. 35, 38, upper and lower impressions), generating a treatment plan using images created from the impressions received from the user (pars. 48-50) , the treatment plan including 3D 
Phan teaches the invention as substantially claimed and discussed above, however, does not specifically teach the vibration device is removeably coupled to the at least one of the plurality of aligners when the at least one of the plurality of aligners is applied to the tooth, the vibration device is applied to the tooth either before the at least one of the plurality of aligners is applied to the tooth or after the at least one of the plurality of aligners is removed from the tooth and the vibration device is applied to the tooth both before the at least one of the plurality of aligners is applied to the tooth and after the at least one of the plurality of aligners is removed from the tooth, the treatment plan specifies wearing the vibration device for twenty minutes per day, the vibration device is removeably coupled to the at least one of the plurality of aligners for approximately twenty minutes per day, the vibration device provides a vibrational force of approximately 0.25 Newtons to the tooth and the vibration device provides the vibrational force at a frequency of approximately thirty Hertz. 
Lowe further teaches with respect to claim 18, the aligner system wherein, the vibration device is configured to be removeably coupled to the at least one of the plurality of aligners when the at least one of the plurality of aligners is applied to the tooth (col. 8, ll. 59-67, see figures, the device is placed in the mouth in a removable manner, such that it is just contacted with the aligner and therefore coupled by contact), with respect to claim 19, the treatment plan specifies wearing the vibration device for twenty minutes per day (col. 8, ll. 59-67), with respect to claim 20, the aligner system further comprising a light source configured to apply light to the tooth (see claim 15 of Lowe, “one or more of micropulse vibrations,…IR light), with respect to claim 22, the vibration device is configured to be removeably coupled to the at least one of the plurality of aligners for approximately twenty minutes per day (col. 8, ll. 59-67), with respect to claim 23, the vibration device provides a vibrational force of approximately 0.25 Newtons to the tooth (col. 8, l. 67, col. 9, ll. 1-2) and  with respect to claim 24, the vibration device provides the vibrational force at a frequency of approximately thirty Hertz (col. 8, l. 67, col. 9, ll. 1-2). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the system of Phan with the wearing time and vibration device as taught by Lowe in order to allow for reduced wear time of the aligners with reduced overall treatment time

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (2006/0008760) in view of Lowe (10,111,729) Fisher (2009/0081604) as applied to claim 9 above, and further in view of Brawn (2012/0148975).
Phan/Lowe/Fisher teaches the invention as substantially claimed and discussed above, including Lowe teaching the vibration device is applied to the tooth (at least applied to the tooth through the aligner), however, does not specifically teach the vibration device is applied to the tooth prior to applying the aligner to the tooth and after removing the aligner from the tooth.
Brawn teaches a method of orthodontic treatment comprising the steps of applying a movement stimulus to the teeth (the movement stimulus being light) before, during and after treatment (see par. 116, such as before placement of the aligners and after removal of the aligners). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the method of applying the vibration of Phan/Lowe/Fisher with the method of applying the movement stimulus before, during and after an orthodontic appliance is applied as taught by Brawn in order to achieve the desired results.  
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed September 22, 2021 have been fully considered but they are not persuasive.  
The applicant argues that the new matter rejection has been overcome by the removal of the limitation of each aligner comprises the same material. However, the claim limitations still read on the aligners being made from a single material.  It is noted 
The applicant argues that the prior art pf Phan and Lowe do not teach the limitations of an impression created by the user using a dental impression kit, however, the prior art of Fisher has been used to teach the new limitations and therefore, the applicant’s arguments are moot.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI M EIDE/Primary Examiner, Art Unit 3772   

9/29/2021